DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response, filed 2/2/2021, with respect to the rejection of claims 1-6, 11 and 18-20 being rejected under 102(a)(1) in view of Park have been fully considered and are persuasive.  The 102(a)(1) rejection of these claims has been withdrawn.  With respect to the rejections of claims 1-2, 4, 11, and 18-20, these claims are rejected based on a new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 2018/0191371, hereinafter “Tao”) in view of Hu et al. (US2017/0243562, hereinafter “Hu”).	Regarding claim 1, Tao discloses an image data correcting device included in a display device, the image 5data correcting device comprising (Figs. 1-3, [0032-0034, 0038-0042]) display device has image data corrected using camera to photograph wherein the plurality of sampling windows comprise a first sampling window and a second sampling window having different row direction lengths and/or different column direction lengths.	Hu discloses having sampling windows as polygon regions of different sizes .  
	Regarding claim 2, Tao as modified by Hu discloses the image data correcting device of claim 1, wherein the selected 15sampling window indicated by the sampling window select information is selected based on a luminance distribution of the display device from among the plurality of sampling windows (Tao, Figs. 2-3, [0032-0034, 0038-0042], adjusting gray scale coefficient of the Mura region for selected sampling window A/B/C/D indicated by sampling window select information obtained as Mura region information are corrected based on a preset threshold to improve uniformity of the display for a selected sampling window A/B/C/D).
	Regarding claim 4, Tao as modified by Hu discloses the image data correcting device of claim 1, wherein a display panel of the display device is divided into a plurality of pixel blocks, each corresponding to the 25selected sampling window indicated by the sampling window select information, and wherein the correction data stored in the 
	Regarding claim 6, Tao as modified by Hu discloses the image data correcting device of claim 1, wherein the sampling window select information comprises a row direction length and a column direction length of the selected sampling window (Tao, Figs. 2-3, [0039], sampling window select information has 2 row by 2 column matrix for row and column direction length for each partition).  
	Regarding claim 11, Tao discloses an image data correcting device included in a display device, the image data correcting device comprising (Figs. 1-3, [0032-0034, 0038-0042], display device has image data corrected device using camera to photograph regions A/B/C/D):	-34-EAJ 107014464.4-*-07/24/2019 1:33 PM1167756a correction data memory configured to store correction data that is obtained with respect to the display device utilizing a plurality of sampling windows at a plurality of reference gray levels, respectively (Figs. 2-3, [0032-0034, 0038-0042]) correction data memory is configured to store sampling window select information of what windows A/B/C/D selected from a plurality of windows that are different from each other, and correction data ([0041], adjusting gray scale coefficient of the Mura region) is obtained wherein the plurality of sampling windows comprise a first sampling window and a second sampling window having different row direction lengths and/or different column direction lengths.	Hu discloses having sampling windows as polygon regions of different sizes according to the pixels requiring mura correction (Figs. 6-7, [0060], polygon regions are different sizes having different row and column direction lengths).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to have wherein the plurality of sampling windows comprise a first sampling window and a second sampling window having different row direction lengths and/or different column direction 
	Regarding claim 18, Tao as modified by Hu discloses a display device comprising: 	a display panel comprising pixels (Figs. 1-3, [0032-0034, 0038-0042], display device has display panel with image data corrected using a camera to photograph regions A/B/C/D);	25an image data correcting device comprising a correction data memory configured to store correction data, and a correction calculator configured to receive image data, to select a sampling window from among a plurality of sampling windows that are different-37-EAJ 107014464.4-*-07/24/2019 1:33 PM1167756 from each other, and to correct the image data based on the correction data for the pixels at positions corresponding to the selected sampling window (Figs. 2-3, [0032-0034, 0038-0042], correction data memory is configured to store sampling window select information of what windows A/B/C/D selected from a plurality of windows that are different from each other, and a correction calculator as part of display device uses correction data ([0041], adjusting gray scale coefficient of the Mura region) for pixels at positions corresponding to the selected sampling windows A/B/C/D).	Tao does not explicitly disclose a data driver configured to generate data signals based on the corrected image 5data, and to provide the data signals to the pixels.	The Examiner takes Official Notice that it is well known to use a data driver to provide data image signals to pixels.wherein the plurality of sampling windows comprise a first sampling window and a second sampling window having different row direction lengths and/or different column direction lengths.	Hu discloses having sampling windows as polygon regions of different sizes according to the pixels requiring mura correction (Figs. 6-7, [0060], polygon regions are different sizes having different row and column direction lengths).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to have wherein the plurality of sampling windows comprise a first sampling window and a second sampling window having different row direction lengths and/or different column direction lengths, such as taught by Hu, for the purpose of correcting those selected polygon regions of the image that have mura defects and reducing heavy computation (Hu, [0051]).
	Regarding claim 19, Tao as modified by Hu discloses the display device of claim 18, wherein the correction data memory is configured to store sampling window select information indicating the selected sampling window (Tao, Figs. 2-3, [0032-0034, 0038-0042], sampling window A/B/C/D select information is stored for each of the 2 
	Regarding claim 20, Tao as modified by Hu discloses the display device of claim 18, wherein the correction calculator is 15configured to select the sampling window according to a gray level of the image data from among the plurality of sampling windows (Tao, Figs. 2-3, [0039] gray scale information is acquired for display panel for each pixel block from corresponding sampling windows A/B/C/D, and pixel correction data at a plurality of reference gray levels [0039-0045] to compensate for correcting image brightness and having a uniformity of display).
Allowable Subject Matter
Claims 3, 5, 7-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694 



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694